DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial
exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 10 recites the limitations of extracting specific information from said second set of data, determining a response corresponding to said event, generating a first instruction based on said determined response; and transmitting said generated first instruction to an electronic device associated with a first service of said at least one service. These limitations, as drafted, are a
simple processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses a person making a judgement based on a vehicle event and determining an instruction based on the vehicle event. Thus, the claim recites a mental processes.
The claim recites additional elements of receiving a first set of data from an electronic control unit (ECU) of a vehicle based on detection of an event, receiving a second set of data from a database, based on said reception of said first set of data. The receiving steps are recited at a high level of generality (i.e. as a general means of gathering vehicle data for use in the extracting, determining, steps), and amounts to mere data gathering,  which is a form of insignificant extra-solution activity. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Same analysis applied to the independent claim 12.  Claim 12 recites the additional limitation “A non-transitory computer-readable medium having stored thereon computer- executable instructions, which when executed by a processor of a server, cause said processor to execute operations”.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform data processing. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, there is no inventive concept in the claim, and thus it is ineligible.
Claims 11 and 13 recite a similar generating limitation as claim 10 and 12, respectively. Thus, this step does not integrate the abstract idea into a practical application, claims 11 and 13 are 
eligible because they are directed to the recited judicial exception without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gronsbell et al. (US 20200234515 A1)  in view of Omiya et al. (US 20200245234 A1).
Regarding Claim 1, Gronsbell teaches a system, comprising: a server ([0126] “the system…may include at least one server”), and one or more circuits in said server (Fig 3 shows circuits in said server Box 316) , wherein said one or more circuits are configured to: receive a second set of data from a database, based on said reception of said first set of data ([0119] “the sensing circuitry…may be part of the vehicle circuitry…and may generate and output diagnostic data (e.g., malfunction information) to a connected device or system”), wherein said second set of data is associated with at least one service of a plurality of services ([0144] “The repair circuitry…may include hardware and/or software configured to receive the malfunction data objects or one or more other diagnostic data objects and create one or more remedial measure for remediating a malfunction of the vehicle…Based on the diagnosis made by the diagnostic circuitry…the repair circuitry may determine the type of repairs that may be needed…to optimize and recommend one or more remedial actions”), and said database is external to each of said server and said vehicle ([0142] “The diagnostic circuitry…may be in communication with one or more…networked databases that may assist in the diagnosis of a malfunction”), and said database is associated with said at least one service ([0144] “The repair circuitry…may include hardware and/or software configured to receive the malfunction data objects or one or more other diagnostic data objects and create one or more remedial measure for remediating a malfunction of the vehicle…Based on the diagnosis made by the diagnostic circuitry…the repair circuitry may determine the type of repairs that may be needed…to optimize and recommend one or more remedial actions”); extract specific information from said second set of data ([0142] “the diagnostic circuitry…may determine the type of malfunction (e.g., the diagnostic circuitry may determine that there is a problem in the engine)…may determine the malfunction in a more specific manner (e.g., the diagnostic circuitry may determine that a certain cylinder in the engine is not firing correctly)…may be configured to receive the diagnostic data objects in the form of an OBD code and translate the code into an identifiable malfunction”); determine a response corresponding to said event, based on said extracted specific information ([0144] “The repair circuitry…may include hardware and/or software configured to receive the malfunction data objects or one or more other diagnostic data objects and create one or more remedial measure for remediating a malfunction of the vehicle…Based on the diagnosis made by the diagnostic circuitry); generate a first instruction based on said determined response ([0212] “the indicator may also provide information relating to the remedial measure…the malfunction indicator may include…recommended repairs, the appointment information for scheduled repairs, or the like…the user may be able to accept or decline the remedial measure…may be able to choose between a plurality of repair options”); and transmit said generated first instruction to a first electronic device associated with a first service of said at least one service ([0212] “the indicator may also provide information relating to the remedial measure…The user may be provided with the malfunction indictor through a user's registered device….may also be provided to an in-vehicle infotainment system, such as a display screen…the malfunction indicator may include at least one of the types of malfunctions, one or more recommended repairs, the appointment information for scheduled repairs, or the like”).  

Gronsbell does not teach receive a first set of data from an electronic control unit (ECU) of a vehicle based on detection of an event, wherein said event is detected by said ECU.  However, Omiya teaches this limitation ([0074] “The monitoring control section…can perform, for each data source, abnormality detection of the data output from the data source”, [0076] “the monitoring control section…acquires vehicle information from the vehicle-mounted LAN…such as the vehicle ECU”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gronsbell to include receive a first set of data from an electronic control unit (ECU) of a vehicle based on detection of an event, wherein said event is detected by said ECU as taught by Omiya in order to “set a threshold value and transmit only the data exceeding the threshold value” for vehicle abnormality detection (Omiya, [0082]).
Regarding Claim 2, Gronsbell teaches the system according to claim 1, wherein said one or more circuits are further configured to generate a second instruction based on said first set of data, and said generated second instruction is associated with a second service of said plurality of services ([0145] “If the remedial action is unsuccessful, a second repair may be suggested (e.g., if the tire remains flat, a replacement tire or patch service may be scheduled for the user…may determine and recommend that the warranty service be carried out by an automotive dealership…may be configured to include, or be in communication with third-party APIs that provide, information relating to recommended remedial measures”).  

Regarding Claim 3, Gronsbell teaches the system according to claim 2, wherein said one or more circuits are further configured to transmit said generated second instruction to a second electronic device associated with said second service ([0145] “If the remedial action is unsuccessful, a second repair may be suggested (e.g., if the tire remains flat, a replacement tire or patch service may be scheduled for the user…may determine and recommend that the warranty service be carried out by an automotive dealership…may be configured to include, or be in communication with third-party APIs that provide, information relating to recommended remedial measures”).  

Regarding Claim 4,  Gronsbell teaches the system according to claim 2, wherein at least one of said first instruction or said second instruction is associated with a vehicle maintenance service ([0144] “Based on the diagnosis made by the diagnostic circuitry…the repair circuitry may determine the type of repairs that may be needed…to optimize and recommend one or more remedial actions”).  

Regarding Claim 5, Gronsbell teaches the system according to claim 1, wherein said second set of data comprises information associated with a vehicle maintenance service provider pre-registered by a user of said vehicle ([0126] “the vehicle computing device…may comprise embedded communications circuitry…configured to transmit one or more of the diagnostic data objects representing diagnostic information to the at least one server…and/or to one or more other servers and user devices…may include input/output circuitry…for receiving inputs (e.g., signals from a user interface, diagnostic equipment, of the like) and transmitting outputs”).  

Regarding Claim 6, Gronsbell teaches the system according to claim 5, wherein said second set of data further comprises a rating associated with said vehicle maintenance service provider ([0247] “The remedial measure may include recommending different mechanics based on rating, price, and/or speed”).  

Regarding Claim 7, Gronsbell teaches the system according to claim 1, wherein said one or more circuits are further configured to transmit said determined response to said vehicle via an established communication channel ([0127] “The vehicle apparatus…may transmit the diagnostic information (e.g., via communications circuitry) to the at least one server…for
performing the operations…the communications circuitry…may additionally or alternatively transmit the diagnostic information to a user device or other local receiver…may transmit the diagnostic information to a remote network location”).
  
Regarding claim 8, Gronsbell teaches the system according to claim 1, wherein said first instruction comprises at least one of a set of user-defined permissions, a set of stored user preferences, or a user input ([0212] “the apparatus may include means for input from the user...may be able to accept or decline the remedial measure…may be able to choose between a plurality of repair options including the type of repair, the mechanic/dealership performing the repair, the cost of the repair, the speed of repair”).  

Regarding Claim 9, Gronsbell teaches the system according to claim 1, wherein said one or more circuits are further configured to receive an operating status of a second electronic device from said database that is external to each of said server and said vehicle ([0033] “determine a second operational level of the plurality of operational levels, receiving second vehicle data from the on-board vehicle computing system and cause rendering of a second graphical user interface including one or more second renderable data objects associated with the second operational level”).  

Regarding Claim 10, Gronsbell teaches a method, comprising: in a server ([0126] “the system…may include at least one server”): receiving a second set of data from a database, based on said reception of said first set of data ([0119] “the sensing circuitry…may be part of the vehicle circuitry…and may generate and output diagnostic data (e.g., malfunction information) to a connected device or system”), wherein said second set of data is associated with at least one service of a plurality of services ([0144] “The repair circuitry…may include hardware and/or software configured to receive the malfunction data objects or one or more other diagnostic data objects and create one or more remedial measure for remediating a malfunction of the vehicle…Based on the diagnosis made by the diagnostic circuitry…the repair circuitry may determine the type of repairs that may be needed…to optimize and recommend one or more remedial actions”), said database is external to each of said server and said vehicle ([0142] “The diagnostic circuitry…may be in communication with one or more…networked databases that may assist in the diagnosis of a malfunction”), and said database is associated with said at least one service ([0144] “The repair circuitry…may include hardware and/or software configured to receive the malfunction data objects or one or more other diagnostic data objects and create one or more remedial measure for remediating a malfunction of the vehicle…Based on the diagnosis made by the diagnostic circuitry…the repair circuitry may determine the type of repairs that may be needed…to optimize and recommend one or more remedial actions”); extracting specific information from said second set of data ([0142] “the diagnostic circuitry…may determine the type of malfunction (e.g., the diagnostic circuitry may determine that there is a problem in the engine)…may determine the malfunction in a more specific manner (e.g., the diagnostic circuitry may determine that a certain cylinder in the engine is not firing correctly)…may be configured to receive the diagnostic data objects in the form of an OBD code and translate the code into an identifiable malfunction”); determining a response corresponding to said event, based on said extracted specific information ([0144] “The repair circuitry…may include hardware and/or software configured to receive the malfunction data objects or one or more other diagnostic data objects and create one or more remedial measure for remediating a malfunction of the vehicle…Based on the diagnosis made by the diagnostic circuitry); generating a first instruction based on said determined response ([0212] “the indicator may also provide information relating to the remedial measure…the malfunction indicator may include…recommended repairs, the appointment information for scheduled repairs, or the like…the user may be able to accept or decline the remedial measure…may be able to choose between a plurality of repair options”); and transmitting said generated first instruction to an electronic device associated with a first service of said at least one service ([0212] “the indicator may also provide information relating to the remedial measure…The user may be provided with the malfunction indictor through a user's registered device….may also be provided to an in-vehicle infotainment system, such as a display screen…the malfunction indicator may include at least one of the types of malfunctions, one or more recommended repairs, the appointment information for scheduled repairs, or the like”). 

Gronsbell does not teach receiving a first set of data from an electronic control unit (ECU) of a vehicle based on detection of an event, wherein said event is detected by said ECU. However, Omiya teaches this limitation ([0074] “The monitoring control section…can perform, for each data source, abnormality detection of the data output from the data source”, [0076] “the monitoring control section…acquires vehicle information from the vehicle-mounted LAN…such as the vehicle ECU”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gronsbell to include receiving a first set of data from an electronic control unit (ECU) of a vehicle based on detection of an event, wherein said event is detected by said ECU as taught by Omiya in order to “set a threshold value and transmit only the data exceeding the threshold value” for vehicle abnormality detection (Omiya, [0082]).
Regarding Claim 11, Gronsbell teaches the method according to claim 10, further comprising generating a second instruction based on said first set of data, wherein said generated second instruction is associated with a second service of said plurality of services ([0145] “If the remedial action is unsuccessful, a second repair may be suggested (e.g., if the tire remains flat, a replacement tire or patch service may be scheduled for the user…may determine and recommend that the warranty service be carried out by an automotive dealership…may be configured to include, or be in communication with third-party APIs that provide, information relating to recommended remedial measures”).  
  
Regarding Claim 12, Gronsbell teaches a non-transitory computer-readable medium having stored thereon computer- executable instructions ([0167] “a non-transitory computer-readable storage medium and one or more computer program products associated with a connected processor, such as the processor”), which when executed by a processor of a server ([0128] “the at least one server…may include a processor”), cause said processor to execute operations, said operations comprising: receiving a second set of data from a database, based on said reception of said first set of data ([0119] “the sensing circuitry…may be part of the vehicle circuitry…and may generate and output diagnostic data (e.g., malfunction information) to a connected device or system”), wherein said second set of data is associated with at least one service of a plurality of services ([0144] “The repair circuitry…may include hardware and/or software configured to receive the malfunction data objects or one or more other diagnostic data objects and create one or more remedial measure for remediating a malfunction of the vehicle…Based on the diagnosis made by the diagnostic circuitry…the repair circuitry may determine the type of repairs that may be needed…to optimize and recommend one or more remedial actions”), said database is external to each of said server and said vehicle ([0142] “The diagnostic circuitry…may be in communication with one or more…networked databases that may assist in the diagnosis of a malfunction”), and said database is associated with said at least one service ([0144] “The repair circuitry…may include hardware and/or software configured to receive the malfunction data objects or one or more other diagnostic data objects and create one or more remedial measure for remediating a malfunction of the vehicle…Based on the diagnosis made by the diagnostic circuitry…the repair circuitry may determine the type of repairs that may be needed…to optimize and recommend one or more remedial actions”); extracting specific information from said second set of data ([0142] “the diagnostic circuitry…may determine the type of malfunction (e.g., the diagnostic circuitry may determine that there is a problem in the engine)…may determine the malfunction in a more specific manner (e.g., the diagnostic circuitry may determine that a certain cylinder in the engine is not firing correctly)…may be configured to receive the diagnostic data objects in the form of an OBD code and translate the code into an identifiable malfunction”); determining a response corresponding to said event, based on said extracted specific information ([0144] “The repair circuitry…may include hardware and/or software configured to receive the malfunction data objects or one or more other diagnostic data objects and create one or more remedial measure for remediating a malfunction of the vehicle…Based on the diagnosis made by the diagnostic circuitry); generating a first instruction based on said determined response ([0212] “the indicator may also provide information relating to the remedial measure…the malfunction indicator may include…recommended repairs, the appointment information for scheduled repairs, or the like…the user may be able to accept or decline the remedial measure…may be able to choose between a plurality of repair options”); and transmitting said generated first instruction to an electronic device associated with a first service of said at least one service ([0212] “the indicator may also provide information relating to the remedial measure…The user may be provided with the malfunction indictor through a user's registered device….may also be provided to an in-vehicle infotainment system, such as a display screen…the malfunction indicator may include at least one of the types of malfunctions, one or more recommended repairs, the appointment information for scheduled repairs, or the like”).  

Gronsbell does not teach receiving a first set of data from an electronic control unit (ECU) of a vehicle based on detection of an event, wherein said event is detected by said ECU. However, Omiya teaches this limitation ([0074] “The monitoring control section…can perform, for each data source, abnormality detection of the data output from the data source”, [0076] “the monitoring control section…acquires vehicle information from the vehicle-mounted LAN…such as the vehicle ECU”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gronsbell to include receiving a first set of data from an electronic control unit (ECU) of a vehicle based on detection of an event, wherein said event is detected by said ECU as taught by Omiya in order to “set a threshold value and transmit only the data exceeding the threshold value” for vehicle abnormality detection (Omiya, [0082]).
Regarding Claim 13, Gronsbell teaches the non-transitory computer-readable medium according to claim 12 ([0075] “non-transitory computer-readable storage medium”), wherein said operations further comprising generating a second instruction based on said first set of data, and said generated second instruction is associated with a second service of said plurality of services ([0145] “If the remedial action is unsuccessful, a second repair may be suggested (e.g., if the tire remains flat, a replacement tire or patch service may be scheduled for the user…may determine and recommend that the warranty service be carried out by an automotive dealership…may be configured to include, or be in communication with third-party APIs that provide, information relating to recommended remedial measures”).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beaurepaire et al. (US 20220169287 A1) discloses second set of data is associated with at least one service of a plurality of services, said database is external to each of said server and said vehicle, and said database is associated with said at least one service ([0068] “the sensor information can be supplemented with additional information from network-based services such as those provided by the services platform…can include mapping service, navigation services, and/or other data services that provide data for evaluating, reporting, and handling an autonomous vehicle involving an accident and/or malfunction”).
Price et al. (US 20210394674 A1) discloses receive a first set of data from an electronic control unit (ECU) of a vehicle based on detection of an event ([0220] “determining that an autonomous vehicle has experienced a malfunction”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662